Case 8:18-cv-01041-GJH Document 167-21 Filed 06/14/19 Page 1 of 2

A-20
‘Fw 2010 Census -- Myths and Misconceptions.msg”
Case 8:18-cv-01041-GJH Document 167-21 Filed 06/14/19 Page 2 of 2

Strickland, Shemaiah

From: christa.d.jones@census.gov

Sent: Friday, March 19, 2010 11:07 AM

To: amarkneu@aol.com; celticheal@aol.com
Subject: Fw: 2010 Census -- Myths and Misconceptions
FYI...

oo Forwarded by Christa D Jones/DMD/HQ/BOC on 03/19/2010 11:05 AM -----

From: Burton H Reist/DIR/HQ/BOC

To: "Stephen Buckner" <stephen.|.buckner@census.gov>, Angela M Manso/CAO/HQ/BOC@BOC, Michele H
Lowe/PIO/HQ/BOC@BOC, "Stuart Durst" <stuart.p.durst.jr@census.gov>, James L Dinwiddie/DMD/HQ/BOC@BOC,
"Christa Jones" <christa.d.jones@census.gov>

Date: 03/19/2010 10:48 AM

Subject: 2010 Census -- Myths and Misconceptions

 

Please forward to stakeholders as appropriate. . .

The 2010 Census is now in full gear. As with any operation this large, there is bound to be misleading information
circulated about nature and goals of the endeavor. Your office or your constituents may be receiving emails or inquiries
about misconceptions on the Census.

The independent website Factcheck.org , has today posted a point by point rebuttal of this video. | draw your attention
to it as it represents an independent defense of the Census Bureau and a comprehensive explanation of the 2010
Census, and its relationship with the other surveys conducted by the Census Bureau. This post is helpful in debunking
many of the myths about the Census currently making the rounds, and | urge you to share it with your stakeholders and
constituents.

http://factcheck.org/2010/03/census-nonsense/ <http://factcheck.org/2010/03/census-nonsense/>

You may also find the blog of Census Director Robert Groves on our website useful to answer other questions. You can
find it on our homepage at www.2010census.gov.

Additionally, you may be hearing questions about the constitutional origins of the census or where in law the census
questionaire is authorized. For more information on these questions, we have created a page on our website here:

http://2010.census.gov/2010census/why/constitutional. php
<http://2010.census.gov/2010census/why/constitutional.php>
